DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of foreign priority is acknowledged.  All copies of the certified copies of the priority documents have been received in this National Stage application from the International Bureau (PCT Rule 17.2(a)).

Election/Restrictions
Applicant's election with traverse of claims 2-4 in the reply filed on 10/14/2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not established that a serious burden exists in examining all of the claims, as a separate search would not be required.  This is not found persuasive because claims 2-4 recite different limitations than claim 1 which are drawn to substantively different features (regarding structural composition of heel and forefoot of the manufactured device) than claim 1 (which is drawn to image analysis and manipulation in the context of a method for making a footwear-related apparatus).  Applicant argues that it is not feasible to use injection molding to obtain accurate results based on 3D scanning, however, no documentary evidence of this is provided, and it is maintained that the claim limitations do not include features that would preclude the use of such.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation - 35 USC § 101


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites: “a part of the heel and a part of the forefoot”.  There is no antecedent basis for “the heel” or “the forefoot”.  This means their link to the other features in the claim is not as clear is it could be.  Reciting that the heel and forefoot are “of the foot of the user” and/or changing the article from “the” to instead read “a” (i.e. “a heel”) would improve clarity.
Claim 1 also recites “superimposing the third 3D scan and the first 3D, and superimposing the third 3D scan and the first 3D scan,”.  This appears to be an unintentionally duplicated limitation, with the first copy also including a minor typographical error by omitting “scan” from “and the first 3D,”.  Deleting the first of these two duplicate phrases would resolve the issue.  If applicant intended to recite superimposing the second and first 3D scan, correcting this (instead of reciting superimposing the third and first scan twice in succession) would also resolve the issue.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “fitting a flexible element for joining together the part of the heel and the part of the forefoot, obtaining in this way a device to be placed in the footwear” (emphasis added).  This is written in a way that is narrative and indefinite, failing to conform with current U.S. practice.  Reciting that the method is “obtaining in this way” a device does not provide a definite scope, as “this way” is not clearly defined by the claim and the phrase is narrative in its description rather than structural or procedural.  Examiner recommends rephrasing this limitation, such as by reciting it as “obtaining a device to be placed in footwear by fitting a flexible element for joining together the part of the heel and the part of the forefoot.”  While this would still recite intended use (which does not receive patentable weight), this specific limitation is not critical to the determination that the claim distinguishes over the prior art, and so would not raise any further issues.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art as a whole does not teach or suggest: 
“superimposing the third 3D scan and the first 3D, and superimposing the third 3D scan and the first 3D scan, wherein said rubbing areas are areas in the first 3D scan and the second 3D scan that protrude from a volume of the third 3D scan;

The closest prior art is Schouwenburg (US 20170228859 A1), which discusses capturing scans of a foot (¶41 a user may orient a client device 204 (which may correspond to any of client devices 110A-110Z) to capture images and/or video of a foot 202), including for weight-bearing and non-weight bearing feet (¶42 The indicators, such as reticles 214, may serve as indicators for guiding the user to capture relevant regions of the foot in weight-bearing and non-weight-bearing positions.).  It does not address the above highlighted limitations.  Also pertinent is the Zaiss (US 20190139252 A1) reference, which compares a shoe with a foot (¶72 Clearances provide comfort space between the foot and footwear whereas interference provides an overlapping fit between the foot and footwear, at the respective coordinate points within a zone), but it does not provide the final out-of-phase imagery or analysis as claimed.  Tran (US 9460557 B1) discusses customizing footwear based on 3D models, but again does not address the above highlighted limitations.  These references being the most pertinent prior art, the claim distinguishes over the art as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147